Citation Nr: 1449705	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to February 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2007, the appellant testified at a formal hearing at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.  

This case was previously before the Board in January 2011 and August 2012 and remanded for additional development.  In a May 2013 Decision, the Board denied the appellant's claim.  This matter is returned to the Board by a January 2014 Order of the United States Court of Appeals for Veterans Claims (Court), which granted the parties' Joint Motion for Remand (JMR).  


FINDINGS OF FACT

1.  The Veteran died March [redacted], 2006 as a result of end stage liver disease.

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; type II diabetes mellitus, rated as 10 percent disabling; mild peripheral neuritis of the left lower extremity, rated as 10 percent disabling; and mild peripheral neuritis of the right lower extremity, rated as 10 percent disabling.  The Veteran had a total disability rating for compensation purposes based on individual unemployability (TDIU), effective April 14, 2005.

3.  The Veteran's service-connected PTSD was a principal or contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died at Henry Ford Hospital on March [redacted], 2006.  The Veteran's death certificate lists the cause of death as end stage liver disease.  At the time of the Veteran's death, the record reflects that he was service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; type II diabetes mellitus, evaluated as 10 percent disabling; mild peripheral neuritis of the left lower extremity rated as 10 percent disabling; and mild peripheral neuritis of the right lower extremity, rated as 10 percent disabling.  The Veteran was also receiving a total disability rating based on individual unemployability (TDIU).   

The appellant, through counsel, has alleged that the Veteran's end stage liver disease developed as a result of the Veteran's alcohol use secondary to his service connected PTSD.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2014).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The Veteran's claims folder reflect a lengthy history of treatment for PTSD and substance abuse, as well as diagnoses of ETOH cirrhosis and alcohol liver damage.  In support of her claim, the appellant has submitted a favorable medical opinion from Dr. M.C..  Dr. M.C. concluded that the Veteran's alcohol use disorder was directly related to his PTSD.  He explained that the relationship between substance abuse and PTSD has been well-established in medical literature, and that many who suffer from PTSD use drugs or alcohol to self-medicate their symptoms.  He believed that the Veteran likewise used alcohol in an attempt to mitigate the symptoms of his PTSD.  He further concluded that the Veteran's hepatic failure was the result of the Veteran's decades of alcohol abuse, explaining that the relationship between liver disease and alcohol abuse is well-established medically.  

Taking into account the above, as well as the rest of the evidence of record, the Board finds that the evidence is at least in equipoise as to the question of entitlement to service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Therefore, the appellant's claim is granted.  






ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


